DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 January 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive.
The applicant brings in the UUID element of dependent claims 3 and 4 into independent claim 1 (and 10 and 11 into 8, and 17 and 18 into 15 in similar fashion). In doing so applicant argues that the inclusion of the UUID makes the combination non-obvious as the reference that teaches the UUID, Meadows, does not disclose placing the UUID into the blockchain using a metadata block. However, examiner points out that Mercuri et al. discloses using a unique address to identify the blockchain object, and it would be obvious to make that unique address a UUID should there be any intention to use the blockchain object identifier outside the described system, such as when allowing for external SQL querying of the data as would be expected when combining Mercuri et al. with Shao et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri, et al. US PG Pub 20190013933, and further in view of Shao et al. US PG Pub 20190251071 A1 and Meadow US PG Pub 20190120929.
Regarding claims 1, 8, and 15, Mercuri, et al. teaches receiving a transaction for a blockchain to update a data record persistently stored on the blockchain as a plurality of blocks, the transaction specifying updated values for one or more of a plurality of data elements of the data record (Mercuri, et al. [0025] "The blockchain may receive events associated with the blockchain object from an event stack of the system in the form of messages addressed to the blockchain object's unique address."); retrieving the data record from the blockchain (Mercuri, et al. [0158] "The system 100 may retrieve the current state of blockchain objects 108X and/or 108Y from the data repository 179"); identifying a set of correlated data records in a database system related to the data record using a unique identifier (Mercuri, et al. [0099] "The address uniquely identifies the first blockchain object 108X on the first blockchain 120X. The system 100 may store the address in the data repository 179."); updating at least the data record in a set of correlated data records separate from the blockchain in a database system including the data record to match the updated values for the data record in the blockchain (Mercuri, et al. [0048] "The system 100 may use the correlation id 162 to synchronize the blockchain object 108X on the first blockchain 120X and the blockchain object 108Y on the second blockchain 120Y."), updating the data record in the database system to include the unique identifier (Mercuri, et al. [0099] "The address uniquely identifies the first blockchain object 108X on the first blockchain 120X. The system 100 may store the address in the data repository 179."), and writing an update to the data record including the unique identifier as metadata to a new block in the blockchain (Mercuri, et al. [0024] "The blockchain object deployed on the blockchain may be assigned a unique address. The unique address may be used to identify the blockchain object and to interact with the blockchain object.").
As noted above, Mercuri et al. teaches updating data records separate from the blockchain in a database. However, Mercuri et al. does not specify any characteristics about the aforementioned database, and thus does not explicitly teach where the database system supports structured query language searches of the set of correlated data records. Shao et al. teaches where the database system supports structured query language searches of the set of correlated data records (Shao et al. [0023] “The binary logs are used to update a database storing a state of the blockchain. A user can query the database (e.g., using SQL queries) to view data associated with the blockchain.”). As this is simply specifying a characteristic of the database used by Mercuri et al. the combination is obvious because it is a choice to select a database with certain functionality, namely the ability to use SQL with the database. This choice can have a large impact on the usage of the database and so it would have been necessary to make it.
While Mercuri et al. and Shao et al. combine to teach the core functionality of the claimed invention, individually they make no mention of the unique identifier used by Mercuri et al. being specifically a universally unique identifier (UUID). As such Meadow is brought in to teach where the unique identifier is a UUID (Meadow [0034] “A UUID may be created and used to identify something with reasonable confidence that a same identifier will not be unintentionally created by anyone to identify something else.”). It should be noted that while the reason to combine Mercuri et al. and Shao et al. is because Mercuri et al. allows for any type of database to b used while Shao et al. then teaches where it is one which uses SQL, the combination of Meadow with Mercuri et al. and Shao et al. is the straight replacement of the unique identifier taught by Mercuri et al. with a UUID as taught by Meadow. The combination is obvious not simply because it is an obvious variation on the unique identifier, but because in situations where you want to access the data externally, as one would want in the combination of Mercuri et al. and Shao et al. one would want the identifier to not be unique just within the system but also without, thus inducing the use of a UUID.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Mercuri et al. with Shao et al. and Meadow that in order to query the blockchain using SQL with an external system they would combine the SQL database mirroring of a blockchain from Shao et al. and the UUID from Meadow with the blockchain mirroring system of Mercuri et al. 
Regarding the additional aspect of claim 8, Mercuri, et al. teaches a non-transitory computer readable storage media having instructions stored thereon (Mercuri, et al. [0026] “Computing device 101 typically includes a variety of non-transitory computer readable media.”).
Regarding the additional aspect of claim 15, Mercuri, et al. teaches a non-transitory computer readable medium to store instructions (Mercuri, et al. [0026] “Computing device 101 typically includes a variety of non-transitory computer readable media.”).
Regarding claims 2, 9, and 16, Mercuri, et al. teaches wherein the updating is triggered by an event generated by consensus to approve the transaction to update the data record in the blockchain (Mercuri, et al. [0060] "The peer may publish the new block after the node generates the new block based on a consensus protocol of the first blockchain 120X. Examples of consensus protocols for the first blockchain 120X may include proof of work, proof of stake, gossip about gossip, directed acyclic graph or the like.").
Regarding claims 3, 10, and 17, Mercuri, et al. teaches identifying the set of correlated data records using a transaction type (Mercuri, et al. [0118] " the system 100 may use a hash of the second blockchain object 108Y on the first blockchain 120X and the interface through the event stack 104 to allow the transactions between two private blockchains."). The grouping of blockchain objects based on the transaction they are linked to means that correlated data records are identified based on the transaction, and thus the transaction type.
Regarding claims 4, 11, and 18, Mercuri et al., where the unique identifier is replaced by a UUID from Meadow as per claim 1, teaches wherein the UUID is also assigned to a related entity (Mercuri, et al. [0024] "The blockchain object deployed on the blockchain may be assigned a unique address. The unique address may be used to identify the blockchain object and to interact with the blockchain object.").
Regarding claims 5, 12, and 19, Mercuri, et al. teaches generating new correlated data records as a result of finding no existing correlated data records (Mercuri, et al. [0025] "The system may deploy the message as a message blockchain object addressed to the first blockchain object at the first blockchain object's unique address in a new block of the blockchain."). A new block will only be created when the object addressed does not already exist.
Regarding claims 6 and 13, Mercuri, et al. teaches wherein the data elements to be updated include metadata for the data record, where the metadata is updated into corresponding tables in the data records in the database system (Mercuri, et al. [0076] " the identity service 192 may generate metadata information in the off-chain storage 110 that maps the off-chain identity of the participant with the on-chain identity of the participant for the blockchain object 108."), where the metadata defines a format of the data record stored on the blockchain (Mercuri et al. [0129] “The metadata store may store configuration for blockchain object 108.”).
Regarding claims 7 and 14, Mercuri, et al. teaches wherein an update interface updates the metadata in the blockchain and in the database system to update the format of the data record in response to the transaction (Mercuri et al. [0127] “The system 100 may also manage blockchain objects 108X and/or 108Y after it is deployed on blockchains 120X and/or 120Y. Mercuri et al. [0110] “the system 100 may receive notification of the change in state and may store the change in state (e.g., blockchain objects 108X and/or 108Y with the changed state) in the off-chain storage 110”). 
Regarding claim 20, Mercuri, et al. teaches wherein the data elements to be updated include metadata for the data record, where the metadata is updated into corresponding tables in the data records in the database system, where the metadata defines a format of the data records stored on the blockchain (Mercuri et al. [0129] “The metadata store may store configuration for blockchain object 108.”), wherein an update interface updates the metadata in the blockchain and in the database system to update the format of the data record in response to the transaction (Mercuri et al. [0127] “The system 100 may also manage blockchain objects 108X and/or 108Y after it is deployed on blockchains 120X and/or 120Y. Mercuri et al. [0110] “the system 100 may receive notification of the change in state and may store the change in state (e.g., blockchain objects 108X and/or 108Y with the changed state) in the off-chain storage 110”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183